DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are pending and being examined.

Response to Amendment
The previous objections of claims 1 and 22 are withdrawn in light of the Applicant’s amendments. 
The previous rejection of Claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, and 18-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7, and 18, recites the copolyamides has the formula “from at least one dicarboxylic acid comprising from 4 to 36 carbon atoms, advantageously from 6 to 18 carbon atoms.” The phrase "advantageously” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 8, 9, 19, and 20, are dependent claims which fail to alleviate the above issues.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter), as evidenced by US 6,916,517 B1 to Montanari et al. (hereinafter Montanari’517).

Regarding claims 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, Schwitter teaches a polyamide moulding composition comprising 70-99.5 wt% of a thermoplastic polyamide and 
Schwitter further teaches the above PA oligomer is preferred to have a very few reactive end groups (para 28 and 32), and further teaches the molar mass and the end groups are monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39), and meets claims 10-12, 16, and 21-23. 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed method and composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Schwitter because Schwitter teaches a polyamide moulding composition comprising 70-99.5 wt% of a thermoplastic polyamide and 0.5-30 wt% of a polyamide oligomer (See abstract), specifically obtained by mixing/melt kneading and extruded into a test piece 63 wt% of polyamide MACM12:PA6I6T (30wt:70wt), 7 wt% of polyamide 12 oligomer having a molar mass of 2000 g/mol and NH2/COOH end groups, and 30 wt% of glass fibre, (See Table 4, para 78-97 and 103), wherein the above MACM12:PA616T can be  partially crystalline (para 47-48), and one skilled in the art would have been motivated to use the monofunctional amine and monofunctional acid PA oligomers obtained from monoamines and monoacids PA oligomers because Schwitter teaches they can be used in order to control the molar mass and the end groups of the PA oligomers. (para 37-39).

However, Schwitter teaches a substantially identical composition, specifically, the same B.12 partially crystalline copolyamide, the same polyamide oligomer, and additives with no nucleating agent, all within the claimed amounts, and the Applicant cites on page 14, line 29 to page 15, line 21 that it is the use of the prepolymer with the semicrystalline polyamide with no nucleating agent which gives the composition the crystallization kinetic, warpage, transparency or mechanical properties.
Thus, one skilled in the art would have a reasonable expectation for the polyamide composition of Schwitter to have the claimed properties because Schwitter teaches a substantially identical composition, specifically, the same B.12 partially crystalline copolyamide, the same polyamide monofunctional NH2/COOH oligomer, and additives with no nucleating agents, all within the claimed amounts, and the Applicant cites on page 14, line 29 to page 15, line 21 that it is the use of the prepolymer with the semicrystalline polyamide with no nucleating agent which gives the composition the crystallization kinetic, warpage, transparency or mechanical properties. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter, and as evidenced by US 6,915,517 B1 to Montanari et al. (hereinafter Montanari’517).

Regarding claim 3, as cited above and incorporated herein, Schwitter teaches claims 1, 17, 27, and 29. Schwitter also teaches the semicrystalline polyamide and prepolymer in the claimed amounts.
Schwitter further teaches the fillers such as the glass fibres can be used in amounts of 0-95 wt%, (para 65), which overlaps and meets the claimed amounts of additives. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)
The claimed amount of additive would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Schwitter because Schwitter further teaches the fillers such as the glass fibres can be used in amounts of 0-95 wt%, (para 66), which overlaps and meets the claimed amounts of additives. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)

Claim 7-9, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari’517, as applied to claims 1 and 17 above, and further in view of FR 2994975 A1 in which US 2015/0225505 A1 to Blondel et al. is used as an English equivalent. (hereinafter Blondel)

Regarding claims 7-9, and 18-20, as cited above and incorporated herein, Schwitter teaches claims 1, and 17. Schwitter also teaches the partially crystalline polyamide can be a copolyamide of MACMI/12 or MACMT/12 (i.e. B.T/PA12), (para 48), which meets the claimed formula A/X.Y, wherein the above 12 (i.e. PA 12) meets the claimed unit A cited in claim 7-9.
Schwitter does not explicitly teach the molar portion of A and X.Y.
However, Blondel teaches a copolyamide having the formula A/X.Y in which A is greater than or equal to 91% by weight (See abstract and para 21). Blondel further teaches the polyamide can be used in polyamide compositions (para 23) and molded parts (para 66-69), which is in the same field of molded polyamide compositions as cited above in Schwitter. Blondel further teaches the A unit can be 11-aminoundecanoic acid (i.e. PA 11) or 12-laurallactum (i.e. PA 12), while the X.Y unit can be BMACM or MACM (para 40), or particularly 12/B.T (i.e PA12/MACMT), which are similar and compatible components cited above in Schwitter. The above PA 12 or 11 meets the claimed A and the MACMT meets the claimed X.Y comprising a cycloaliphatic amine. Assuming 100 parts and 12-laurallactum(197.32 g/mol) and MACMT (404.5 g/mol) are used, the above 91 wt% of A correlates to 0.46 moles of A and 0.02 moles of X.Y, or ~96 mol% of A, which meets the claimed amount of unit A in claims 7-9, 18-20.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the copolyamide with the A/X.Y formula of Blondel for the polyamide of Schwitter because Blondel teaches the same field of molded polyamide compositions using similar and compatible components cited above in Schwitter, and Blondel also teaches that amount of A will give the molding good “Ross Flex” fatigue (para 21), and the polyamide will give satisfactory transparency, rigidity and flex modulus. (para 96-100).

Claim 14, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari, as applied to claims 1 and 17 above, and further in view of US 2009/0131674 A1 to Schmid et al. (hereinafter Schmid)

Regarding claims 14 and 25, as cited above and incorporated herein, Schwitter teaches claims 1, and 17. Schwitter also teaches the polyamide oligomer can be obtained from monomers such as amino acids or lactams (para 40).
Schwitter does not explicitly teach the PA 11 oligomer cited in claims 14 and 25.
However, Schmid teaches a polyamide oligomer having a number average molar mass of 800-5000 g/mol with at least partially NH2 and carboxyl end groups (See Abstract), that can be used with other type-related thermoplastics such as polyamides (para 58), and further suitable for use in polyamide formulations and mouldings (para 118), which is the same field of use of polyamide mouldings as cited above in Schwitter using similar and compatible components. monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39). Schmid further teaches that the polyamide oligomer improves processibility and end properties such as hydrolysis, weathering and heat stability. (See Table 5, para 55 and 116-118).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polyamide oligomer obtained from aminoundecanoic acid (i.e. PA11) in Schmid for the polyamide oligomer of Schwitter because Schmid teaches the same field of use of polyamide mouldings as cited above in Schwitter using similar and compatible components, and Schmid further teaches that the polyamide oligomer improves processibility and end properties such as hydrolysis, weathering and heat stability. (See Table 5, para 55 and 116-118).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter as evidenced by Montanari’517, as applied to claims 27 above, and further in view of US 2006/0030692 A1 to Montanari et al. (hereinafter Montaneri’692).

Regarding claim 28, as cited above and incorporated herein, Schwitter teaches claim 27. Schwitter also teaches the polyamide composition can be injection molding for moulded bodies, fibres, films, hollow bodies, and telephone casings (para 76-77).
Schwitter does not explicitly teach the use in shoes.
However, Montaneri’692 teaches microcrystalline polyamide composition (See abstract) comprising a semicrystalline transparent polyamide (para 50-60), used in the field of injection molding to form films, shoe parts, electrical appliance parts and telephone parts, (para 167-168), which is the same field of use semicrystalline polyamide composition using similar components as cited above in Schwitter. The above teachings of Montaneri’692 further demonstrates to one skilled in the art that semicrystalline transparent polyamide compositions that are suitable for use of telephone parts would also be suitable for use in shoe parts. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the semicrystalline transparent polyamide composition of Schwitter for shoes because Montaneri’692 teaches the same field of use semicrystalline polyamide composition using similar components as cited above in Schwitter, Montaneri’692 also teaches such microcrystalline polyamide composition (See abstract) comprising a semicrystalline transparent polyamide (para 50-60), used in the field of injection molding can be used to form films, shoe parts, electrical appliance parts and telephone parts, (para 167-.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
On page 9, the Applicant argues that Schwitter teaches a difunctional oligomer because it teaches the polyamide oligomer having NH2 and carboxyl end groups (Abstract) and that the polyamide oligomer is obtained from monomers of diamines and dicarboxylic acids. (para 36). This is not persuasive because Schwitter teaches the polyamide oligomers are with basic end groups that are at least partially NH2 end groups, and carboxyl end groups. (Abstract). Schwitter does not teach or recite anything that states they are “difunctional,” but actually teaches that the PA oligomers are monofunctional. Specifically, Schwitter teaches the PA oligomers have chain ends that “are not condensation-active” (para 26) and preferable has “very few reactive end groups” (para 18), and in one embodiment, this is achieved by terminating the above diamine/dicarboxylic acid monomers with the addition of a monoamines and monocarboxylic acids such as stearyl amine and stearic acid with monoamines and monoacids (para 37), which controls the molar mass and the end groups (para 37) and will implement “a predetermined excess of one functionality (para 39). The above PA 12 oligomer having the molar mass control controlled/terminated by a monoamine and monoacid meets monoamine and monoacid prepolymer and meets the claimed “monofunctional amine/acid”  because chain limiters such as monoamines and monoacids results in monofunctional polyamide oligomer chains as evidenced by Montanari’517 which teaches that a primary amine chain limiter leads to a polyamide oligomer chains having an alkyl end group and an amine end group, (col 5, ln 37-39).
On page 9-10, the Applicant argues that Schwitter teaches in para 38 that monofunctional compounds is used in conjuction with bi- and multi-functional compounds and thus, does not suggest the use of monofunctional compounds. This is not persuasive because in para 38, Schwitter teaches that “when” using multi-functional compounds, 3-4 equivalents of monoamine are added for structural termination in order to implement a “predetermine excess of one functionality” remaining. 
Thus, from the above teachings of Schwitter such as a preference of less reactive end groups, and the use of monoamines and monocarboxylic acids in order to terminate the PA oligomers to lower the amount of reactive end groups, one ordinarily skilled in the art would read Schwitter as suggesting and preferring the use of monofunctional PA oligomers. 
On page 10, Applicant also argues that Schwitter teaches adding conductive additives such as carbon blacks (para 49-51), and thus, teaches away from the Applicant’s transparent semi-crystalline polyamide. This is not persuasive because Schwitter only teaches the carbon black is to add conductivity (para 49). Schwitter is merely silent regarding transparency and thus, does not explicitly teach away from transparent properties. Furthermore, Applicant’s cites on page 12, line 10-15 of their own specification that additives such as carbon black may be added to the composition as long as it conserves the transparent proprieties. Finally, polyamide to be transparent, while there is no requirement for the composition or the matrix to be transparent. Thus, the teachings of carbon black additives in the composition of Schwitter would not teach away from the Applicant’s claimed composition.
On page 10, the Applicant further argues that MACM12:PA6I6T is not semi-crystalline and transparent. This is not persuasive because Schwitter teaches that PA6I6T is preferably semi-crystalline (para 47), and Schwitter further teaches MACM12 can be microcrystalline. (para 48). MACM12 is identical to the B.12 which the Applicant states on page 16, line 11-13 of their specification is a semicrystalline transparent homopolyamide. Furthermore, the Applicant states that the semicrystalline transparent polyamide can be a blend of a semicrystalline polyamide and an amorphous polyamide (See page 7, ln 17-25 of specification), and thus, the blend of semicrystalline PA6I6T:MACM12 would inherently have the transparent and semicrystalline properties because PA6I6T:MACM12 is substantially identical to the Applicant’s polyamide and the MACM12 is identical to the B.12 which the Applicant states on page 16, line 11-13 of their specification is a semicrystalline transparent homopolyamide. See MPEP 2112.01.
The Applicant argues on page 10-11 that Montanari does not teach the Applicant’s claimed polyamide prepolymer. This is not persuasive because Montanari is merely an evidentiary reference which provides evidence that the mononfunctional terminating compounds of the monoamine and monoacid of Schwitter would result in a monofunctional prepolymer.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766